 



Exhibit 10.26
Piedmont Natural Gas Company, Inc.
Restricted Stock Award Agreement
Piedmont Natural Gas Company, Inc. hereby grants you, Thomas E. Skains (the
“Employee”), a grant of time-vested restricted stock pursuant to and subject to
the provisions of the Piedmont Natural Gas Company, Inc. Incentive Compensation
Plan (the “Plan”) and to the terms and conditions set forth on the following
pages. The intention of this grant is to support the Company’s strategy to
retain the current Chairman, President and Chief Executive Officer. This grant
of restricted stock is not intended to replace any current benefit or incentive
programs in which the Employee currently participates.
The date of this Restricted Stock Award Agreement (this “Agreement”) is
September 1, 2006 (the “Grant Date”).
The initial grant of Restricted Stock is 65,000 shares of Common Stock of the
Company (the “Shares”).
The Shares shall vest and no longer be subject to forfeiture or restriction in
accordance with the following schedule:

          Year Number of Vested Shares  
September 1, 2007
    0  
September 1, 2008
    0  
September 1, 2009
    13,000  
September 1, 2010
    19,500  
September 1, 2011
    32,500  

During the period when the Shares are not vested (the “Vesting Period”) but
prior to vesting or forfeiture of the Shares, any dividends paid on the Shares
will be accrued and converted into additional Shares which additional Shares
will be subject to the same restrictions on transferability and forfeitability
as the original Shares with respect to which they were distributed.
Your signature below indicates your agreement and understanding to the terms and
conditions of this Agreement.

     
Piedmont Natural Gas Company, Inc.
  Employee
 
   
/s/ John W. Harris
  /s/ Thomas E. Skains
 
   
John W. Harris
  Thomas E. Skains
Chair, Compensation Committee
  Chairman, President and CEO
Board of Directors
   

1



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT
1. Definitions. Capitalized terms used herein and not otherwise defined shall
have the meaning assigned to such terms in the Plan.
2. Grant. The Company hereby grants to the Employee, subject to all of the terms
and conditions set forth in the Plan and in this Agreement, the Shares indicated
on Page 1.
3. Shares Held in Escrow. As of the Grant Date, the Shares will be issued in the
name of the Employee and held by the Secretary of the Company as escrow agent
(the “Escrow Agent”), and will not be sold, transferred or otherwise disposed
of, and will not be pledged or otherwise hypothecated until the Shares are
vested in accordance with this Agreement. The Company may instruct the transfer
agent for its Common Stock to place a legend on the certificates representing
the Shares or otherwise note its record as to the restrictions on transfer set
forth in this Agreement. Subject to Section 15, at the time the Shares have
vested and all other terms and conditions in this Agreement have been satisfied,
the certificate or certificates representing such Shares will be delivered by
the Escrow Agent to the Employee.
4. Vesting Schedule. As of the Grant Date, the Shares shall be “Unvested Shares”
and fully forfeitable. Except as provided in Section 5, and subject to
Section 6, the Unvested Shares shall become “Vested Shares” in accordance with
the vesting schedule specified on page 1. Vesting actually will occur only if
the Company or a Subsidiary employs the Employee through the applicable vesting
date.
5. Board Discretion on Vesting. The Board, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the Unvested
Shares at any time. If so accelerated, such Shares will be considered as having
vested as of the date specified by the Board.
6. Forfeiture. Notwithstanding any contrary provision of this Agreement, if the
Employee’s employment with the Company terminates for any reason prior to the
Unvested Shares becoming Vested Shares in accordance with Section 4 or
Section 5, Employee shall forfeit all of Employee’s right, title and interest in
and to the Unvested Shares as of the date of Employee’s termination of
employment, and such Unvested Shares shall automatically revert to the Company
at no cost to the Company immediately following the event of forfeiture. The
Employee hereby appoints the Escrow Agent with full power of substitution, as
the Employee’s true and lawful attorney-in-fact with irrevocable power and
authority in the name and on behalf of the Employee to take any action and
execute all documents and instruments, including, without limitation, stock
powers which may be necessary to transfer the certificate or certificates
evidencing such Unvested Shares to the Company upon such forfeiture.
7. Death of Employee. Any distribution or delivery to be made to the Employee
under this Agreement will, if the Employee is then deceased, be made to the
Employee’s designated beneficiary, or if no beneficiary survives the Employee,
to the administrator or executor of the Employee’s estate. Any such transferee
must furnish the Company with (a) written notice of his or her status as
transferee, and (b) evidence satisfactory to the Company to establish the
validity

2



--------------------------------------------------------------------------------



 



of the transfer and compliance with any laws or regulations pertaining to said
transfer.
8. Payment and Withholding of Taxes. Notwithstanding any contrary provision of
this Agreement, no certificate representing the Shares may be released from the
escrow established pursuant to Section 3 unless and until satisfactory
arrangements (as determined by the Committee) have been made by the Employee
with respect to the payment of income and employment taxes which the Company
determines must be withheld with respect to such Shares. The Committee, in its
sole discretion and pursuant to such procedures as it may specify from time to
time, may permit the Employee to satisfy such tax withholding obligation, in
whole or in part by (a) electing to have the Company withhold otherwise
deliverable Vested Shares, or (b) delivering to the Company already vested and
owned shares of Company stock having a Fair Market Value equal to the minimum
amount required to be withheld.
9. Rights as Stockholder. The Employee, as beneficial owner of the Shares, shall
have all of the rights and privileges of a stockholder of the Company in respect
of any Shares deliverable hereunder at the time certificates representing such
Shares have been issued, recorded on the records of the Company or its transfer
agents or registrars, and delivered to the Employee or the Escrow Agent. During
the Vesting Period, any dividends paid on the Shares shall be treated as
described on the first page of this Agreement.
10. No Effect on Employment. The Employee’s employment with the Company and its
Subsidiaries is on an at-will basis only. Accordingly, the terms of the
Employee’s employment with the Company and its Subsidiaries will be determined
from time to time by the Company or the Subsidiary employing the Employee (as
the case may be), and the Company or the Subsidiary will have the right, which
is hereby expressly reserved, to terminate or change the terms of the employment
of the Employee at any time for any reason whatsoever, with or without good
cause, subject to the terms of the employment agreement between the Employee and
the Company dated December 1, 1999.
11. Changes in Shares. In the event of any merger, reorganization,
consolidation, recapitalization, separation, liquidation, stock dividend,
split-up, share combination, or other change in the corporate structure of the
Company that affects the Shares, the Shares will be increased, reduced or
otherwise changed to the extent the Board deems any such change necessary or
appropriate to put the Employee in the same economic position as he was in
immediately before such event. If the Employee receives rights or warrants with
respect to any Shares, such rights or warrants may be held or exercised by the
Employee, provided that until such exercise any such rights or warrants and
after such exercise any shares or other securities acquired by the exercise of
such rights or warrants will be considered to be Shares and will be subject to
all of the conditions and restrictions applicable to Shares pursuant to this
Agreement.
12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of Vice President —
General Counsel, Corporate Secretary and Chief Compliance Officer at Piedmont
Natural Gas Company, Inc., 4720 Piedmont Row Drive, Charlotte, NC 28210, or at
such other address as the Company may hereafter designate in writing.

3



--------------------------------------------------------------------------------



 



13. Grant is Not Transferable. Except to the limited extent provided in
Section 7 above, this grant and the rights and privileges conferred hereby will
not be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.
14. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
15. Additional Conditions to Release from Escrow. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the release of such Shares from the escrow
established pursuant to Section 3, such release will not occur unless and until
such listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. The
Company will make all reasonable efforts to meet the requirements to any such
state or federal law or securities exchange and to obtain any such consent or
approval of any such governmental authority.
16. Committee Authority. The Compensation Committee of the Board, with approval
from the Board, will have the power and discretion to interpret this Agreement
and to adopt such rules for the administration, interpretation and application
of the Agreement as are consistent herewith and to interpret or revoke any such
rules (including, but not limited to, the determination of whether or not any
Shares have vested). All actions taken and all interpretations and
determinations made by the Committee in good faith will be final and binding
upon the Employee, the Company and all other interested persons. No member of
the Committee will be personally liable for any action, determination or
interpretation made in good faith with respect to this Agreement.
17. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
18. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.
19. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Agreement can be made only in an express written contract executed by a
duly authorized officer of the Company.

4



--------------------------------------------------------------------------------



 



20. Notice of Governing Law. Except to the extent superceded by the laws of the
United States, this Agreement will be governed by, and construed in accordance
with, the laws of the State of North Carolina without regard to principles of
conflict of laws.
21. Additional Actions. The parties will execute such further instruments and
take such further action as may reasonably be necessary to carry out the intent
of this Agreement.

5